      To:  
Stingray Properties, LLC
Attention: Gary Verkinnes
6975 Seukview Drive
St. Cloud, MN 58303
Telephone; (320) 253-0228
Fax: (320) 251-9368
From:  
Wells Fargo Bank, N.A.
Attention: Martha Burke
417 Montgomery Street Suite 500
MAC A0108-050
San Francisco, CA 84104
Telephone: (415) 947-5924
Fax: (415) 646-9166

Date: August 26, 2005

Dear Gary Verkinnes,

The purpose of this letter agreement is to confirm the terms and conditions of
the transaction (Transaction•) entered into between Wells Fargo Bank, N.A.
(“Party A”) and Stingray Properties. LLC, a Minnesota limited ability company
(“Party B”). This Transaction is effective at, ovules of 12:01 a.m., California
time, on the Trade Data specified below.

This Confirmation supplements, forms part of, and is subject to that certain
interest Rate Master Agreement by and between Party A and Party B, a copy of
which either is being delivered herewith or has been delivered if such Interest
Rate Master Agreement has not been previously executed, Party B hereby agrees to
promptly execute and deliver such Interest Rate Master Agreement together with
such other documents Party A may reasonably require. tint’) the parties hereto
execute en interest Rate Master Agreement, this communication itself constitutes
a binding agreement between us setting forth the essential terms or the
Transaction and incorporates by reference Party As form of interest Rate master
Agreement. All provisions incorporated by reference from that Interest Rate
Master Agreement govern this Confirmation except as expressly modified below.

The terms of the Transaction to which this Confirmation relates are as follows:

         
Transaction Type:
  Swap
Trade Date:
  August 26, 2005
Effective Date:
  September t. 2006, subject to adjustment in accordance with the Following
Business Day Convention.
Termination Date:
  September 1, 2021, subject to adjustment in accordance with the Following
Business Day Convention.
Fees:
  Not applicable.
National Amount:
  USD 4,000,000.00 (initial Notional Amount • please refer to the attached
Schedule I)
Fixed Rate Side:
 

Fixed Rate
Payer:
 
Party B
Fixed Rate:
    6.00 %
Day Count
Convention:
 
Actual/100
Business Day
Convention:
 
Following
Calculation
Period:
 
From the 1st day of each month, up to the 1st day of the following month,
continuing
until the Termination Dale, subject to adjustment in accordance with the
designated Business Day
Convention. The first Calculation Period will be September 1. 2006 to October 2,
2006.
Floating Rate Side:
 

Floating Rate
Payer:
 
Party A
Floating
Rate:
 
USD-LIBOR plus 1.10%
Initial Floating
Rate:
 
To be determined.
Floating Rate
Maturity:
 
1 Month
Reset Dates:
  The 1st day of each month, subject to adjustment in accordance with the
designated Business Day
convention. The first Reset Date is September 1, 2006.
Compounding:
  No Applicable.
Day Count
Convention:
 
Actual/360
Business Day
Convention:
 
Following
Calculation
Period:
 
From the 1st day of each month, up to the 1st day of the following month,
continuing
until the Termination Date, subject to adjustment in accordance with the
designated Business Day
convention. The first Calculation Period will be September 1, 2006 to October 2,
2006.
Settlement Payment
Dates:
 
The 1st day of each month, beginning with October 2, 2006, continuing up to the
and including
the Termination Date, subject to adjustment in accordance with the designated
Business Day Convention.
Business Days:
  New York City

Loan Facility: That certain Loan Facility as evidenced by that certain
promissory note dated on or about September 1, 2005 in the amount of USD
4,000,000.00, extended by Party A to Party B (“Note”), which is subject to the
terms and conditions of that certain loan agreement dated as of an even date
therewith (“Loan Agreement”), as modified, amended and/or extended from time to
time, (the Note and the Loan Agreement are hereby collectively defined herein as
the “Loan Documents”).

      Security:  
Not Applicable.
Credit Support:  
Not Applicable.
Settlement Instructions for Payments: Payments due to
Party A:  

Party A will debit settlement payment(s) from the following account:
   
ABA Number: 0911300019
DDA Number: 2526133869
Payments due to
Party B:  

Party A will credit settlement payment(s) to the following account:
   
ABA Number: 091004019
ODA Number: 2528133869
Delivery Instructions for Notices: Send Notices to
Party A:  

Wells Fargo Sank. N.A.
Attention: Documentation Group
417 Montgomery Street, Suite 500
MAC AD3108050
San Francisco, CA 94104
Telephone: (877) 240-0795
Fax: (415)648-9165
Send Notices to
Party B:  

Stingray Properties, LLC
Attention: Gary Verkinnes
6975 Seukview Drive St.
St. Cloud, MN 54303
Telephone: (320)253-0228
Fax: (320) 251-9388

Please confirm that the foregoing comedy sets forth the terms of our agreement
by having an authorized individual sign and return this document by facsimile to
the Documentation Group at (415) 648-9168. If you have any questions, please
cell Mark Becker at (877) 240-0795.

Yours sincerely,

Wells Fargo Bank, N.A.

     
By:
       
Name:
  Martha Burke
Its:
  Authorized Signatory

Accepted and confirmed as of the Trade Date:       

Stingray Properties, LLC, a Minnesota limited liability company

     
By:
       
Name:
  Gary W. Verkinnes
Its:
  Partner

